UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             ________________

                                   No. 14-1688
                                ________________

                    SYED FARHAJ HASSAN;
            THE COUNCIL OF IMAMS IN NEW JERSEY;
           MUSLIM STUDENTS ASSOCIATION OF THE U.S.
                      AND CANADA, INC.;
              ALL BODY SHOP INSIDE & OUTSIDE;
               UNITY BEEF SAUSAGE COMPANY;
MUSLIM FOUNDATION INC.; MOIZ MOHAMMED; JANE DOE; SOOFIA TAHIR;
                    ZAIMAH ABDUR-RAHIM;
                  ABDUL-HAKIM ABDULLAH,

                                                         Appellants
                                         v.

                           THE CITY OF NEW YORK

                                ________________

                    Appeal from the United States District Court
                            for the District of New Jersey
                      (D.C. Civil Action No. 2-12-cv-03401)
                    District Judge: Honorable William J. Martini
                                 ________________

                             Argued January 13, 2015

              Before: AMBRO, FUENTES, and ROTH, Circuit Judges

                         (Opinion filed October 13, 2015)


              ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the published Opinion in the above case filed
October 13, 2015, be amended as follows:
        On page 49, in the first full paragraph, second sentence, third and fourth lines
down, replace “In holding gender to be” with “In concluding that gender is” and in the
same paragraph, fifth line down, replace “the Supreme Court” with “Justice Brennan” so
that the entire phrase reads: “In concluding that gender is a “quasi-suspect” classification
deserving of intermediate scrutiny, Justice Brennan noted, for instance, . . .”

      On page 49, in the second full paragraph, first sentence, third line down, replace
“Frontiero Court” with “Frontiero plurality”

                                                 By the Court,
                                                 /s/ Thomas L. Ambro, Circuit Judge
Dated:        February 2, 2016
SLC/cc:       Counsel of Record